Citation Nr: 0718532	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  02-06 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 20 percent for ankylosing 
spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran retired in September 1996 after more than 20 
years' active duty.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which increased the rating for the veteran's 
ankylosing spondylitis from 10 to 20 percent.  He wants an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

The Board twice remanded this case to the RO for further 
development, initially in April 2004 via the Appeals 
Management Center (AMC) and more recently in August 2006 - 
also via the AMC, for noncompliance with the prior remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  As a result of his ankylosing spondylitis, the veteran 
has subjective complaints of chronic fatigue and lack of 
energy.  The objective clinical findings indicate he has 
limitation of motion (LOM) on forward flexion and backwards 
extension, with pain on backwards extension.  But due to the 
benefits of newly-prescribed rheumatoid medication, there is 
no current functional impairment.

3.  The veteran's associated eye disorder (iritis/uveitis) is 
dormant and asymptomatic.  His corrected visual acuity at 
distance is 20/25 -1 in the right eye and 20/20 in the left 
eye.


CONCLUSION OF LAW

The requirements are not met for a rating higher than 20 
percent for ankylosing spondylitis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC)5243, § 4.84a, DC 6079 
(2006), § 4.71a, DCs 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126) redefined VA's duties to notify and assist 
the veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  See also Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007).



To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005) (Mayfield I), reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006) (Mayfield II), affirmed, 20 Vet. 
App. 537 (2006) (Mayfield III); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this particular case at hand, in letters of July 2001, 
April 2004, and August 2006, the latter two issued pursuant 
to the Board's remands, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for an even higher disability rating, 
as well as what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, 
and the need for him to advise VA of and to submit any 
further evidence that was relevant to his claim.  The August 
2006 letter also informed him how disability ratings and 
effective dates are assigned and the type of evidence 
impacting those determinations.  Furthermore, after 
satisfying all of the VCAA's notice requirements by providing 
that additional letter, the RO (AMC) readjudicated the 
veteran's claim in the February 2007 SSOC.  So his claim 
has been reconsidered since providing fully content-complying 
VCAA notice, in turn meaning there is no prejudice by the 
Board going ahead and also deciding his claim on appeal.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(All VCAA notice errors are presumed prejudicial, and VA must 
show that any error was cured).  See, too, Prickett, 20 
Vet. App. at 376; Dingess/Hartman, 19 Vet. App. at 493.



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and records of his private doctor 
he identified.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain; indeed, even the veteran 
expressly acknowledged this in his recent February 2007 
response to the SSOC issued that same month.  The AMC 
received his response in March 2007, wherein he confirmed 
that he had no further information or evidence to submit.  
He asked that the AMC return his case to the Board for 
further appellate consideration as soon as possible.  There 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claim on 
the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 
4.40; see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Analysis

Records show the veteran's ankylosing spondylitis is a 
manifestation of his rheumatoid arthritis.  It was rated as 
10-percent disabling when his current claim for an increased 
rating was received in June 2001.  And as already mentioned, 
in the April 2002 RO decision at issue the rating was 
increased from 10 to 20 percent, retroactively effective from 
the date of receipt of his claim for a higher rating.  
See 38 C.F.R. § 3.400(o) (2006).  He believes he is entitled 
to an even higher rating.  See AB, 6 Vet. App. at 38-39.  In 
his April 2002 NOD, which was received at the RO in May 2002, 
he said that he had experienced several flare-ups of 
excruciating and disabling pain.  He also asserted the more 
potent medications required to control his disability had 
caused disabling side effects.

The April 2002 decision at issue reflects the RO evaluated 
the veteran's ankylosing spondylitis analogous to a 
lumbosacral strain under hyphenated DC 5299-5295.  
See 38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27 (A hyphenated 
code is used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the 
basis for the evaluation).  The spine rating criteria have 
been changed twice since the veteran's claim was received by 
the RO, and since issuance of the April 2002 rating decision 
for that matter.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to him.  The new rating criteria, however, 
may be applied only prospectively from the effective date of 
the change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).  See, too, 38 C.F.R. 
§ 3.114.

In the SOC and several SSOCs, the RO and AMC informed the 
veteran of both the former and revised criteria for 
determining the severity of his ankylosing spondylitis.  The 
RO and AMC also considered his claim under all of these 
criteria, new and old.  So the Board may do likewise in 
reviewing his appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The results of the veteran's more recent December 2006 
examination indicate his ankylosing spondylitis is 
appropriately rated at the 20-percent level, regardless of 
whether the former or revised standards are applied, so the 
Board is constrained to deny his claim for an even higher 
rating.  38 C.F.R. § 4.7.

Under the former DC 5295, a lumbosacral strain with only 
slight subjective symptoms warrants a 0 percent rating; a 
strain with characteristic pain on motion warrants a 10 
percent rating; a strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent rating; and a severe 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warranted a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5295 (2002).

The veteran's claim for an even higher rating also has been 
considered under the criteria for intervertebral disc 
syndrome (IVDS).  At the time of the April 2002 decision at 
issue, the rating criteria for IVDS provided for a 60 percent 
evaluation if the symptoms were pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation required severe symptoms, with 
recurring attacks and intermittent relief.  And a 20 percent 
rating required moderate symptoms, manifested by recurring 
attacks, whereas a 10 percent rating was warranted for mild 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

The report of the most recent December 2006 examination 
indicates the veteran is treated by a rheumatologist and was 
previously prescribed Methotrexate, but had to discontinue 
that medication because he could not tolerate the side 
effects.  At the time of that examination, he was taking 
Prednisone, 5 mg daily, and for the prior six months, 
Remicade.  He said he no longer had flare-ups and described 
his only symptom as low back pain when lying supine.  He told 
the examiner that his major complaint was fatigue and lack of 
energy, which is constant on a daily basis.

The examiner noted the veteran is a Baptist minister, and 
that he worked from his home office.  His schedule included 
preaching approximately three times a week.  He stated that, 
if he did not have a home office, he would not be able to 
perform his ministerial duties due to fatigue.  He was able 
to perform his activities of daily living; his wife helped 
with the household chores; and he did not use ambulatory 
assistive devices.  The examiner observed the veteran to walk 
with a normal gait.

Objective physical examination revealed the veteran's 
thoracolumbar spine to manifest range of motion  (ROM) on 
forward flexion of 0 to 80 degrees and backward extension of 
0 to 5 degrees.  Lateral flexion and lateral rotation were 
0 to 20 degrees bilaterally.  Backward extension was the only 
direction the veteran experienced pain in the lumbar segment 
of his spine.  There was no evidence of paraspinal muscle 
spasm on repetitive testing, and the examiner noted the 
veteran did not have premature fatigue, weakness, or lack of 
endurance.  And neither was there any increase in pain or 
decrease in ROM.  The examiner confirmed, however, that - 
while lying supine, the veteran had severe lumbar spine pain 
that caused him to wince.  Motor examination of the lower 
extremities revealed strength of 5/5 (so normal).  Sensation 
was intact for light touch and pin prick for the dermatomes 
of L2 through S1.  Deep tendon reflexes were 1+ and 
symmetric, the veteran had no clonus, and Babinski was 
downgoing.  Straight leg raising was negative.

The veteran's hips had full, pain-free, ROM bilaterally.  The 
examiner noted that the veteran's thoracolumbar spine 
manifested loss of normal lumbar lordosis, and that he had an 
increase in his thoracic kyphosis.  X-rays showed mild facet 
joint arthritis.  The disc spaces were maintained, and there 
was no spondylolisthesis.  


Also noted was evidence of marginal syndesmophytes along the 
anterior aspect of the vertebral bodies in the lumbar spine, 
especially at the levels of L4-L5, L3-L4, and L2-L3.  The 
examiner noted that, as reflected in the findings on 
examination, as a result of the veteran's use of the powerful 
new immune modulator, Remicade, for the prior six months, his 
low back and hip pain had completely resolved.  Further, even 
considering his view that he could not perform his job as a 
minister if he did not work from home, the examiner observed 
that the veteran no longer had any functional impairment 
related to his low back or hips, and that he in fact was able 
to perform his work.  The examiner also observed that the 
veteran's chronic fatigue was related to his ankylosing 
spondylitis in the sense that it is likely caused by the 
medications he takes for the condition.

The findings on examination clearly show the veteran's low 
back symptoms are not sufficiently severe to warrant a higher 
40 percent rating under the former DC 5295.  38 C.F.R. § 4.7.  
There was no spasm, and the X-rays revealed no more than 
minimal osteo-arthritic changes, as the joint spaces were 
maintained.  Furthermore, there was no evidence of a shifting 
of the veteran's spine to the opposite side or a positive 
Goldthwaite's sign.

The veteran also is not entitled to a higher rating if 
evaluating his disability under the standards for IVDS.  
Records, including the results of his VA examination, show he 
has no more than mild IVDS, and this level of impairment is 
rated as 
20-percent disabling.  38 C.F.R. § 4.71a, DC 5293 (2001).  So 
this rating must remain, especially in light of the fact that 
the examiner indicated the veteran's primary symptoms 
(including most of his pain) have resolved and he has no 
functional impairment.  38 C.F.R. § 4.7.  The IVDS criteria, 
both old and new, not only capture orthopedic symptomatology 
but also any associated neurological symptomatology.  See VA 
O.G.C. Prec. Op. No. 36-97 (December 12, 1997), 63 Fed. Reg. 
31,262 (1998).



As reflected in the 2006 examination report, the veteran's 
neurological examination was normal, as sensation and 
reflexes were normal, with no evidence of any sciatic 
radiculopathy (i.e., radiating symptoms involving his lower 
extremities).  Thus, the 20 percent rating under DC 5293 
adequately addresses his lumbar spine LOM and the pain his 
back manifested on backwards extension due to his arthritis.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca, supra.  And 
this would also be the case if rated solely on the basis of 
LOM.

For example, the prior criteria for spine LOM provided for a 
40 percent rating for severe LOM, 20 percent for moderate 
LOM, and 10 percent for slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  In light of the findings on 
examination, the veteran's back would more nearly approximate 
moderate LOM and a 20 percent rating at most.  38 C.F.R. 
§ 4.7 (2006).

The initial change of the spine rating criteria was effective 
September 23, 2002, and it only affected the rating criteria 
for IVDS.  See 67 Fed. Reg. 54,345, 54,349 (August 22, 2002).  
Under those criteria, IVDS is rated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (September 23, 2002).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  Id., Note 1.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., Note 2.

There is no evidence of the veteran having experienced any 
incapacitating episodes as defined by this regulation.  
Further, it is readily apparent that he would not fare better 
evaluating his ankylosing spondylitis under these criteria, 
as his low back disorder does not currently involve any 
neurological symptoms, including the radiating-type into is 
lower extremities.  The most common associated neurological 
symptomatology is rated under the criteria for the peripheral 
nerves, such as incomplete paralysis of the sciatic nerve.  
See 38 C.F.R. § 4.124a, DC 8520 (2002).  But as already 
indicated, there are no neurological symptoms present to 
rate.

The current spine criteria rate IVDS the same as the 
September 23, 2002, criteria.  This newest revision took 
effect on September 26, 2003.  In addition to providing 
specific values for ROM of the cervical and thoracolumbar 
(thoracic and lumbar) spine, these revised criteria also 
redesignated the diagnostic codes.  See 38 C.F.R. § 4.71a, 
Plate V; Diagnostic Codes 5235-5243 (2006).

Under these current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).

It is readily apparent the current criteria are less 
favorable to the veteran than the prior criteria, as his low 
back disability would warrant no more than a 10 percent 
rating under these revised standards for the chronic 
orthopedic manifestations (so less than the 20 percent he is 
receiving as a result of the 2002 increase under the prior 
criteria).



The results of that 2001 examination reflect that the 
veteran's thoracolumbar spine manifested more severe symptoms 
than at his more recent 2006 examination, apparently because 
of the tangible benefit of his medication that has completely 
eliminated - and certainly reduced to a large extent, the 
severity of his symptoms.  But even considering the results 
of that prior evaluation does not provide a basis for 
assigning a rating higher than 20 percent, especially since 
when all is said and done it is the current severity of a 
disability and the findings on current examination that 
receive priority.  See Francisco, 7 Vet. App. at 58.  The 
substantial benefit the veteran has received from the new 
drug for treating his rheumatoid arthritis cannot be denied.  
Indeed, even he personally acknowledges the help it has 
provided.  So there simply is no means of increasing his 
rating beyond the 20-percent level.  38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.59 (2006), § 4.71a, Diagnostic Codes 5293, 5295 
(2001).

The VA outpatient treatment records in the claims file 
contain no findings contrary to those noted during the 
compensation examinations.  The veteran's rheumatoid 
arthritis is a systemic process that impacts other systems of 
his body.  One of the conditions for which he is service 
connected secondary to his ankylosing spondylosis is 
iridocyclitis of the right eye.  But the January 2007 eye 
examination report indicates he mentioned only infrequent 
episodes of eye symptoms in recent years.  The examiner noted 
that the veteran's uncorrected visual acuity at near was 
Jaeger 2 in both eyes, and at distance 20/50 -2 in the right 
eye and 20/40-2 in the left eye.  Corrected distance vision 
was 20/25 -1 in the right eye and 20/20 in the left eye.

Slit lamp examination revealed a few fine pigmented keratitic 
precipitates on the endothelian surface, a few more in the 
right eye than the left eye.  The anterior chamber revealed 
no evidence of current inflammatory disease in either eye.  
The examiner diagnosed history of recurrent iridocyclitis and 
noted that no active symptomatology was present.  Neither was 
there any evidence of glaucoma or other eye disease.



Eye disorders are rated on the basis of visual impairment - 
but considering the best corrected visual acuity.  See 
38 C.F.R. § 4.75 (2006).  In light of the veteran's corrected 
visual acuity as noted at the 2007 examination, his disorder 
is 0 percent disabling (noncompensable).  See 38 C.F.R. 
§ 4.84a, DC 6079 (2006).

The Board also sees that an April 1997 rating decision 
granted service connection for chronic fatigue syndrome, 
which is currently rated at 10 percent.  So the veteran is 
already receiving additional compensation for any chronic 
fatigue he experiences, which, incidentally, the VA examiner 
indicated is actually more a residual of the medication the 
veteran takes to treat his ankylosing spondylitis.  In any 
event, regardless of its cause, he is already being 
separately compensated for this additional disability.  So 
granting still additional compensation for the very same 
symptom would violate VA's anti-pyramiding regulation - 
38 C.F.R. § 4.14.

One other matter bears mentioning.  The fact that the 
veteran's disability is labeled ankylosing spondylitis does 
not mean that his spine is ankylosed.  Indeed, the mere fact 
that he has substantial ROM is, itself, a clear indication of 
this.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  Because the veteran is 
able to move his thoracolumbar joint - in fact, in all 
directions, by definition, it is not immobile.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) (2006).  
Again, the mere fact that the veteran manifests ROM, albeit 
limited, demonstrates that his spine is not ankylosed in any 
segment.  Therefore, a higher rating is not met or 
approximated due to any ankylosis of the veteran's spine.

For all of these reasons and bases, the preponderance of the 
evidence is against assigning a rating higher than 20 
percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.59 (2006), § 
4.71a, DCs 5293, 5295 (2001).  And since the preponderance of 
the evidence is against the claim for a higher rating, there 
is no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for a rating higher than 20 percent for ankylosing 
spondylitis is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


